           Case 1:21-cv-00111-NONE-JLT Document 14 Filed 04/22/21 Page 1 of 2


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   BRIAN WHITAKER,                                   )    Case No.: 1:21-CV-0111 NONE JLT
                                                       )
12                   Plaintiff,                        )    ORDER REFERRING THE MATTER TO VDRP
13            v.                                       )
                                                       )
14   PUMA NORTH AMERICA, INC., et al.,                 )
                                                       )
15                   Defendants.                       )
16
17            In the Joint Scheduling Report filed on April 20, 2021, the parties stipulated “to referral to the

18   Voluntary Dispute Resolution Program (VDRP)” pursuant to Local Rule 271. (Doc. 13 at 6) Based

19   upon the stipulation of the parties, the Court ORDERS:

20            1.     The Scheduling Conference set for April 27, 2021 is VACATED;

21            2.     The matter is referred to the Voluntary Dispute Resolution Program. In advance of the

22   mediation, the parties are encouraged to cooperate in informal discovery. If that effort does not place

23   the case in a settlement posture, the parties SHALL immediately file a request to have the case

24   removed from the VDRP; and

25   ///

26   ///
27   ///

28   ///
       Case 1:21-cv-00111-NONE-JLT Document 14 Filed 04/22/21 Page 2 of 2


1           3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be

2    re-set if it becomes necessary.

3
4    IT IS SO ORDERED.

5       Dated:     April 21, 2021                         _ /s/ Jennifer L. Thurston
6                                               CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
